Citation Nr: 0603930	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 50 percent for service-connected schizophrenia.

2.  Entitlement to temporary total rating due to 
hospitalization in excess of 21 days for service-connected 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  A Notice of Disagreement was received 
in December 2001.  A Statement of the Case was issued in 
March 2002.  A timely appeal was received in April 2002.  


FINDINGS OF FACT

1.  The veteran's service-connected schizophrenia is 
productive of total occupational and social impairment due to 
such symptoms as persistent hallucinations and danger of 
hurting self and others.

2.  The veteran was hospitalized due to his service-connected 
schizophrenia for more than 21 days from September 4, 2000 
through October 18, 2000 and October 23, 2000 through 
December 6, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating to 100 
percent for service-connected schizophrenia are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.130, Diagnostic Code 9205 (2005).

2.  The criteria for a temporary total evaluation due to 
hospital treatment in excess of 21 days for a service-
connected disability are met for the periods of September 4, 
2000 through October 18, 2000 and October 23, 2000 through 
December 6, 2000.  U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.29 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   In light of the 
favorable decision contained herein, that is, the full 
granting of the claims, it is clear that sufficient evidence 
was developed in this case in this respect.  To the extent 
that there may be any deficiency of notice or assistance, the 
Board finds that there is no prejudice to the veteran in 
proceeding with his claims given the favorable nature of the 
Board's decision. 

II.  Analysis - Increased Rating Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

Since the issue in this case is entitlement to an increased 
rating, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected schizophrenia is evaluated 
under Diagnostic Code 9405.  The regulations establish a 
general rating formula for mental disorders.  38 C.F.R. 
§ 4.130 (2005).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  Id. at 443. 

The current 50 percent disability rating requires a showing 
of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2005).

A Global Assessment of Functioning (GAF) score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

The medical evidence consists of inpatient treatment records 
from the VA Medical Centers in San Juan, Puerto Rico, and 
West Palm Beach, Florida from September 2000 through May 
2005; and VA examinations dated in March 2001 and February 
2004.  The Board has reviewed all the evidence of record, and 
will summarize the relevant evidence where appropriate.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is in favor of granting an 
increase in the veteran's disability rating for his service-
connected schizophrenia to 100 percent.  The medical evidence 
shows the veteran has a diagnosis of schizophrenia, initially 
characterized as paranoid type but more recently as 
undifferentiated or residual type.  The inpatient treatment 
records show that the veteran has been hospitalized at least 
11 times since September 2000 with hallucinations and 
suicidal and homicidal ideations (sometimes with a plan).    

The inpatient treatment records show that the veteran was 
hospitalized at the West Palm Beach VA Medical Center from 
September 4, 2000 to October 18, 2000.  The record indicates 
that he was last discharged from this hospital on August 17, 
2000 when, upon stabilization of his schizophrenia, he was 
sent to a group home.  His symptoms worsened and he returned 
for treatment.  He complained of command visual and auditory 
hallucinations of little men who were telling him to kill 
himself and others, and related active suicidal ideation with 
a plan to hang himself.  At the time of admittance, his GAF 
was 15.  It was 35 at the time of his discharge on October 
18, 2000.  At the time of his discharge, his auditory 
hallucinations had resolved but he still experienced visual 
hallucinations of little men.  During the hospitalization, he 
had exhibited paranoid delusions, but the delusions were not 
overly prominent at the time of his discharge.  His suicidal 
and homicidal ideations had resolved.  His discharge 
diagnosis was schizophrenia, paranoid type, improved; alcohol 
dependence, continuous; alcohol withdrawal, resolved; and 
opioid dependence by history.  It is notable that, although 
the diagnoses listed include alcohol dependence and 
withdrawal, the veteran's blood alcohol was negative at the 
time of admittance.  

This progress from the hospitalization was not sustained, 
however, and the veteran returned to the hospital on October 
23, 2000 and remained hospitalized until December 6, 2000.  
He presented with the same symptoms of hallucinations and 
suicidal and homicidal ideations.  The psychiatric diagnoses 
included schizophrenia, paranoid type, moderate, with 
depressive features; and alcohol dependence, in early full 
remission in a controlled environment.  

The veteran was discharged on December 6, 2000, but was back 
again on December 11, 2000.  He was discharged on December 
21, 2000 with a GAF score of 35.  Thereafter the treatment 
records show the veteran has been in and out of the hospital 
with the same symptoms.  

The Board finds that the inpatient treatment records show 
that the veteran has persistent visual and auditory 
hallucinations and persistent suicidal and homicidal 
ideations.  Thus the criteria for a 100 percent schedular 
evaluation have been met.  The Board acknowledges that the 
veteran has a persistent problem with alcohol and illicit 
drugs that he has not gotten under control or for which he 
obtained medical care.  The Board considers this problem, 
however, to be a less significant factor than his 
schizophrenia in his disability picture.

For the foregoing reasons, the veteran's appeal is granted.

III.  Analysis - Temporary 100% Rating

Under 38 C.F.R. § 4.29 (2005), a total disability evaluation 
will be assigned without regard to other provisions of the 
rating schedule when it is established that a service-
connected disability required hospital treatment in a VA or 
an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  
Notwithstanding that a hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total evaluation will be granted from the 
first day of such treatment.  If service connection for the 
disability under treatment is granted after hospital 
admission, the evaluation will be from the first day of 
hospitalization if otherwise in order.  38 C.F.R. § 4.29 
(2005).

The veteran was admitted to the VA Medical Center in West 
Palm Beach, Florida, on September 4, 2000 and was 
hospitalized for a period of 22 days.  The discharge summary 
of this hospitalization reports that the veteran was 
previously discharged on August 17, 2000, after being 
hospitalized for stabilization of his schizophrenia.  He 
returned for treatment due to a worsening of his symptoms.  
He complained of visual and auditory hallucinations of little 
men telling him to kill himself and others.  He also related 
active suicidal ideation with a plan to hang himself.  The 
primary discharge diagnosis was schizophrenia, paranoid type. 
During the hospitalization, the veteran was treated with 
psychotropic and atypical antipsychotic medications to 
address his psychotic symptoms.

The veteran has been service-connected for schizophrenia 
since 1974.  The Board finds that this 22 day period of 
hospitalization meets the criteria for a total rating due to 
hospitalization for a service-connected disability.  The 
primary discharge diagnosis was schizophrenia, paranoid type.  
Although the veteran was also briefly treated for alcohol 
dependence (detoxification), this does not appear to be the 
main purpose of this hospitalization.  Furthermore, even if 
it was, the treatment record shows that the veteran was 
treated for his schizophrenic symptoms during this period of 
hospitalization.  Thus a 100 percent rating is warranted for 
this period of hospitalization.  

The veteran was next hospitalized from October 18, 2000 to 
December 6, 2000, a period of 43 days.  The discharge summary 
from this hospitalization reports that the veteran again came 
in complaining of a worsening of his symptoms, with 
hallucinations instructing him to kill himself and other 
people.  He stated he was going to hang himself and was 
unable to contract for safety.  He was again treated with 
atypical antipsychotic medications to control his psychotic 
symptoms.  There is no indication in the report of the 
hospital course that the veteran was treated for anything 
other than his service-connected schizophrenia.  The primary 
diagnosis at the time of discharge was schizophrenia, 
paranoid type, moderate, with depressive features.  

The Board finds that this period of hospitalization was for 
treatment solely for the veteran's service-connected 
schizophrenia.  Thus a 100 percent rating for the period of 
this hospitalization is warranted.

The Board notes that the veteran has had multiple 
hospitalizations since December 2000.  However, none of these 
hospitalizations have been for 21 days or more.  Thus a 100 
percent rating for the period of any of these 
hospitalizations is not warranted.


ORDER

Entitlement to an increased rating to 100 percent for 
service-connected schizophrenia is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.


Entitlement to temporary total rating due to hospitalization 
in excess of 21 days for service-connected disability is 
granted for periods from September 4, 2000 through October 
18, 2000 and October 23, 2000 through December 6, 2000, 
subject to controlling regulations governing the payment of 
monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


